Citation Nr: 1503795	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the irrevocable election for benefits under the Post-9/11 GI Bill (Chapter 33) in lieu of benefits under the Montgomery GI Bill (Chapter 30) can be rescinded.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In June 2012, the Veteran filed an electronic application for educational assistance under the Post 9/11 GI bill, which included an irrevocable election of Post-9/11 GI Bill benefits in lieu of educational assistance under the Montgomery GI Bill (MGIB) (Chapter 30) with a requested effective date of July 1, 2012.

2.  At the time of the June 2012 application, the Veteran had 1 month and 22 days of educational assistance remaining under her educational assistance benefits under the MGIB.  

3.  VA advised the Veteran of the effect of the election in a June 2012 notice, and gave the Veteran 30 days in which to either rescind the application or change the effective date, but the Veteran elected not to make any changes.  


CONCLUSION OF LAW

The Veteran's election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program, is irrevocable and may not be rescinded.  38 U.S.C.A. §§ 3301 -24 (West 2014); 38 C.F.R. § 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An otherwise qualifying individual with MGIB entitlement may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if she or he makes an irrevocable election to receive benefits under the Post-9/11 GI Bill by relinquishing eligibility under the MGIB. 
38 C.F.R. § 21.9520.

Alternatively, an individual has the option to either submit a transfer-of-entitlement designation under Chapter 33 to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520(c)(2)(i)-(iv).  Id.  If an individual has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.  Id.

An individual who makes such an irrevocable election will be entitled to one month (or partial month) of entitlement under the Post-9/11 GI Bill for each month (or partial month) of unused entitlement under the MGIB. 38 C.F.R. § 21.9550(b)(1).

Here, in June 2012, the Veteran applied to transfer educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB by properly completing and submitting an electronic VA Form 22-1990.  The Veteran requested these benefits effective July 1, 2012.  38 U.S.C.A. §§ 3301 -24; 38 C.F.R. 
§ 21.9520.  The application form clearly noted that if electing the Chapter 33 benefits in lieu of Chapter 30 benefits, the number of months of entitlement under Chapter 33 will be limited to the number of months of entitlement remaining under Chapter 30 on the effective date of the election; however, if the applicant completely exhausted Chapter 33 election, s/he may receive up to 12 additional months of benefits under Chapter 33. The form further noted that the election of Chapter 33 benefits in lieu of Chapter 30 benefits was irrevocable. 

In June 2012, VA sent a follow-up notice to the Veteran acknowledging receipt of her application and instructed her that she would only be eligible for 1 month and 22 days of Chapter 33 benefits, as opposed to allowing her Chapter 30 benefits to exhaust and thereafter having up to 12 months of Chapter 33 benefits.  The letter notified the Veteran of the option to rescind her application or alter her relinquishment date within 30 days. The Veteran did not reply to this letter, and in July 2012, VA notified the Veteran of her benefit award under the Post-9/11 GI Bill program. 

The Board understands the complexity of VA educational benefits.  However, the Veteran was appropriately warned regarding the effects of her election on at least two occasions and offered the opportunity correct any mistake, but she chose not to do so.   Although the Board is sympathetic to the Veteran's pleas, the Board is bound by the law. 38 U.S.C.A. §§ 503, 7104.  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA. 38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 20.101(a).  

Based on the foregoing, the Board finds that the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met and that the Veteran did make an irrevocable election for educational benefits under the Post-9/11 GI Bill program when she completed the electronic application, in spite of multiple warnings provided by VA of the irrevocable nature of this election.  As such, her election for Post-9/11 GI Bill benefits is irrevocable and cannot be rescinded.

As the law is dispositive of the instant case, the provisions of VCAA have no effect on this decision.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Nonetheless, the Board points out that the Veteran was provided with the June 2012 letter discussing the effect of the application; a July 2012 benefit award, which reiterated the effect of the application, and an October 2012 Statement of the Case (SOC), responding to the Veteran's notice of disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied.


ORDER

Entitlement to rescind the irrevocable election of educational benefits under the Post-9/11 GI Bill program, in lieu of benefits under the MGIB program, is denied



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


